                IN THE UNITED STATES DISCTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI

DAYLAN HURST,                                )
                                             )
               Plaintiff,                    )
                                             )
v.                                           )        Case No. 4:19-cv-00878-FJG
                                             )
WENDY’S OF MISSOURI, INC.,                   )
                                             )
               Defendant.                    )
                                             )

              NOTICE OF DEPOSITION OF PLAINTIFF DAYLAN HURST

To:    Kirk Holman
       Aiman Dvorak
       Holman Schiavone, LLC
       4600 Madison Avenue, Suite 810
       Kansas City, Missouri 64112

       You are hereby notified that the deposition of Plaintiff Daylan Hurst, to be used in

evidence in the above-entitled cause, will be taken at the offices of Holman Schiavone, 4600

Madison Avenue, Suite 810, Kansas City, Missouri 64112, commencing at 10:30 a.m. on July

13, 2020, and continuing until completion. The deposition will be conducted before a certified

court reporter from Alaris Litigation Services.

                                             Respectfully submitted,

                                             ELLIS, ELLIS, HAMMONS, JOHNSON P.C.

                                             /s/ Todd Johnson
                                             Todd A. Johnson     Missouri Bar # 38363
                                             2808 S. Ingram Mill Road, A104
                                             Springfield, Missouri 65804
                                             (417) 866-5091
                                             (417) 866-1064
                                             tjohnson@eehjfirm.com

                                             ATTORNEY FOR DEFENDANT
                                             WENDY’S OF MISSOURI INC.

                                                  1

          Case 4:19-cv-00878-FJG Document 26 Filed 06/23/20 Page 1 of 2
                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 23rd day of June 2020, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, and a copy was made available to all
electronic filing participants.

       Kirk Holman
       Aiman Dvorak
       Holman Schiavone, LLC
       4600 Madison Avenue, Suite 810
       Kansas City, Missouri 64112
       Kholman@hslawllc.com
                                               /s/ Todd A. Johnson__________________




                                                  2

          Case 4:19-cv-00878-FJG Document 26 Filed 06/23/20 Page 2 of 2
